Title: Conversation with George Beckwith, [March-April 1791]
From: Hamilton, Alexander,Beckwith, George
To: 


[Philadelphia, March-April, 1791. “… the Vice-president, Secretaries of the Treasury & War & myself met on the 11th.… I mentioned to the gentlemen the idea of suggesting thro’ Colo. Beckwith, our knowlege of the conduct of the British officers in furnishing the Indians with arms & ammunition, & our dissatisfaction. Colo. Hamilton said that Beckwith had been with him on the subject, and had assured him they had given the Indians nothing more than the annual present, & at the annual period. it was thought proper however that he should be made sensible that this had attracted the notice of government.…”
